Citation Nr: 1432792	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to service-connected chronic low back pain/lumbar radiculitis.
 
2.  Entitlement to an evaluation in excess of 50 percent for service-connected chronic low back pain/lumbar radiculitis (referred to hereinafter as "low back disability").

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The former rating decision increased the evaluation for a low back disability from 40 percent to 50 percent.  The latter rating decision denied service connection for PTSD.  An appeal as to each of these determinations has been perfected by the Veteran.

In April 2012, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran in this case sought service connection for PTSD.  He later sought service connection for depression (the July 2010 rating decision denying this benefit was not appealed).  The medical evidence of record shows that he has been diagnosed with depression, depressive disorder, depressive disorder NOS, dysthymia, and dementia.  Diagnoses of major depression and anxiety additionally have been entertained, while "something like "PTSD" has been mentioned.  The first issue on appeal accordingly has been recharacterized to be inclusive of each of the aforementioned.

Entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that his service-connected low back disability renders him unemployable.  As such, this issue is properly before the Board on appeal.

A review of the Virtual VA electronic claims file processing service reveals copies of VA examinations dated March 2014.

The issue of entitlement to service connection for erectile dysfunction as secondary to the Veteran's low back disability has been raised by the record. A December 2006 VA examination noted that the Veteran had complained of erectile dysfunction and that it is was related to his back.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not manifest PTSD.
 
2.  The evidence of record establishes that an acquired psychiatric disorder was not manifested during active service, that a psychosis was not manifested within one year after a period of active service, and it is not otherwise shown that an acquired psychiatric disorder is caused or aggravated by any incident during service.

3.   The record evidence establishes that the Veteran is not shown to have ankylosis of the entire spine in any period pertinent to this appeal, nor is there any credible evidence of lumbar radiculopathy manifesting compensable disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a disability rating in excess of 50 percent for a low back disability are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated December 2006 and May 2008.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letter was cured with subsequent RO adjudications of the claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  There has been no indication that the Veteran has applied for or has been in receipt of SSA benefits. 

The Veteran was provided with VA examinations in December 2006 and March 2014.  The examinations are found to be adequate for rating purposes because the examiners considered the history provided by the Veteran, discussed the relevant documentary evidence, and provided rationales for the conclusions reached.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. 

In July 2012 the Board remanded the claim for further evidentiary development, to include obtaining outstanding VA outpatient treatment records and new VA examinations, which was completed as indicated in an April 2014 supplemental statement of the case (SSOC). The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection of an acquired psychiatric disorder, to include PTSD as well as for an increased evaluation for a low back disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's low back strain is rated as 50 percent disabling under the diagnostic code for lumbosacral or cervical strain in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

PTSD

The Veteran contends that he suffers from a mental disorder, to include PTSD and depression, which he asserts is related to traumatic experiences in the military.  In particular, the Veteran has provided statements and testimony at his April 2012 Board hearing that he witnessed many deaths and serious injuries while working on a naval vessel with rotary wing and fixed wing aircraft.  He stated that he began to experience feelings of being "scared" during this time period in relation to his duties.  He also claims that he began suffering from a sleep disorder shortly thereafter and experienced nightmares and violent flailing.  The Veteran has stated that he began to seek treatment for mental health issues after he got out of service in 1960 and that he was seen for a suicide attempt sometime in that time period.

A review of the Veteran's VA outpatient treatment records shows that he was treated and diagnosed with dysthymia.  In describing his symptoms of depression, agitation, and nightmares, the Veteran stated that he had memories of witnessing fellow service-members dying in service.

A review of the Veteran's private treatment records reveals that he has received treatment for a depressive disorder since 2007.  In June 2007, the Veteran was diagnosed with agitated depression with anxiety.  In August 2007, the Veteran was diagnosed with rule-out major depression, mild, and rule-out anxiety.  In September 2007, the Veteran was diagnosed with a depressive disorder, not otherwise specified.  An etiology for the Veteran's diagnoses was not provided.  Rather, in each case the Veteran described his symptoms, to include marital discord and a sleep disorder, which included nightmares.  The Veteran was prescribed medication to treat this disorder, which has continued to present.

The Veteran was provided with a VA examination in March 2014.  At this examination, the examiner, upon reviewing the claims file, interviewing the Veteran, and conducting objective observation, diagnosed the Veteran with a mood disorder, not otherwise specified, a sleep disorder, not otherwise specified, and marital discord.  The examiner found that the Veteran did not meet the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) or  5th Edition (2013) (DSM IV) or (DSM V) criteria for a diagnosis of PTSD, as there was no evidence of persistent avoidance of stimuli associated with the traumatic event or negative alterations in cognition and mood associated with traumatic events.  Rather, the examiner found that the Veteran's mood disorder was manifested as a depressive disorder, for which he has received treatment.  Additionally, the Veteran suffers from a sleep disorder that is separate and distinct from the mood disorder, as it is more related to his sleep apnea.  

The examiner opined that it is more likely that his mood disorder and sleep disorder have emerged with age and were brought on by his non-service connected cerebrovascular changes, sleep apnea, and marital discord.  There was no other evidence of traumatic experiences that would account for the Veteran's current symptoms.  Also, the examiner found that the Veteran's complaints of nightmares, which are associated with service events in terms of content only, are a byproduct of the sleep disorder and do not have an effect on his separate mood disorder.  Rather, the sleep apnea has caused the nightmares, of which the content is about service events.  The content appears to be more coincidental than an indication of cause. 

Low Back Disability

The Veteran contends that his low back disability is worse than reflected by his current evaluation of 50 percent.  To this effect, the Veteran has complained of neurologic pain symptoms in his lower extremities and has testified regarding extreme pain and limitations of motion affecting his ability to conduct activities of daily living and maintain employment.

A review of the Veteran's VA outpatient treatment records and private treatment records shows that he has been followed for the treatment of his low back disability.  These records show that the Veteran has suffered complaints of extreme pain and limitation of motion.  However, there have been no showings of ankylosis of the entire spine or a diagnosis of radiculopathy.

The Veteran was provided with a VA examination in December 2006.  At this examination, the Veteran complained of progressive discomfort and pain of a severity of 7 on a scale of 1 to 10.  He described radiation of pain to the right knee and numbness in both lower extremities.  Additionally, the Veteran complained of symptoms of erectile dysfunction, numbness, paresthesias, and leg or foot weakness.  He also reported a history of fatigue, weakness, decreased motion, and spasms.  Severe flare-ups were reported after walking and occur weekly, lasting 1 to 2 days.  These flare-ups are incapacitating.  The Veteran also uses a cane and cannot walk more than a few yards.  On objective testing, the examiner found evidence of spasms, guarding, pain with motion, and tenderness in the muscles of the cervical spine.  He found evidence of spasms, guarding, pain with motion, tenderness, and weakness in the thoracic spine.  It was noted that the Veteran's spine was fixed in a flexed position and the presence of lumbar ankylosis was found.  There was no evidence of cervical ankylosis.  Neurologic and reflex findings were normal.  The Veteran was diagnosed with chronic low back pain and lumbar radiculitis.  The Veteran's condition was found to prevent sports, exercise, and recreation and have mild effects on chores, shopping, and traveling.  No range of motion testing or DeLuca considerations were afforded to the Veteran in this examination.

The Veteran was provided with an additional VA examination in March 2014.  After reviewing the claims file, interviewing the Veteran, and performing an objective examination, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The Veteran complained of daily back pain and numbness in both feet and lower legs.  There was no complaint of pain actually radiating into the lower extremities.  The Veteran also complained of intermittent flare-ups that are severe and incapacitating, leaving the Veteran's range of motion at 0 degrees.  Range of motion testing revealed a flexion of 75 degrees, with pain at 35 degrees, an extension of 10 degrees, with pain at the end, a right lateral flexion of 20 degrees, with pain at 15 degrees, a left lateral flexion of 25 degrees, with pain at the end, a right lateral rotation of 20 degrees, with pain at the end, and a left lateral rotation of 25 degrees, with pain at the end.  There was no additional pain of loss of motion upon repetition.  Functional loss was noted as less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness to palpation of the thoracolumbar spine.  The Veteran also had spasms that did not result in an abnormal gait or abnormal spine contour.  Reflexes in the bilateral ankles were hypoactive and sensory examination in the bilateral ankles and toes revealed decreased sensation.  However, there were no findings of radicular pain or radiculopathy.  It was noted that the loss of sensation in the feet is characteristic of neuropathy and not radiculopathy or intervertebral disc syndrome and that, while the Veteran's outpatient treatment records have showed complaints of loss of sensation in the bilateral lower extremities, there has never been an actual diagnosis of radiculopathy.  Imaging revealed evidence of arthritis.  The examiner found that the Veteran's condition does not allow him to do a job requiring lifting, carrying, bending, stooping, or other repetitive uses of the back.  He is able to do all household chores, including shopping, meal preparation, cleaning, vacuuming, and using a snow blower.  He walks every day in the mall and has no problems driving.  He would be able to work in a sedentary capacity.


Analysis

PTSD

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, so the appeal must be denied. 
 
It is noted that the Veteran does have a current disability, as shown by his diagnoses of a mood disorder and depressive disorder during the applicable period of appeal.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim).

However, there is no indication that the Veteran has had a definitive diagnosis of PTSD during the appeals period.  Although, his symptoms have been described as "like PTSD," there has not been any indication in the medical evidence of record that the Veteran has ever met the DSM IV criteria for PTSD.  Additionally, the Veteran's March 2014 VA examination found that such a diagnosis could not be supported due to the Veteran not manifesting all of the required symptoms.  Rather, the VA examiner found that the Veteran's symptoms, mainly nightmares, while about military trauma, were not caused by such trauma and are in fact related to a non-service connected sleep disorder.  As such, further discussion of the Veteran's claim for entitlement to an acquired psychiatric disorder shall occur in terms of the criteria for direct service connection.

For the same reasons as above, the Board finds that the most persuasive current diagnosis provided is a mood disorder, not otherwise specified, as provided by the March 2014 VA examiner and explained to be the cause of his depressive disorder, for which he has received treatment during the period of appeal.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67 .

In terms of an incident or injury in service, the Veteran's service treatment records are absent for any complaints of a psychiatric nature.  However, the Veteran has provided statements and testified at his April 2012 Board hearing that he experienced symptoms of a psychiatric disorder, mainly anxiety and nightmares, during service, but did not seek treatment.  As detailed below, while the Veteran credibly believes that his current symptoms are a continuing disease process of symptoms he experienced in service, the more probative medical opinion evidence of record indicates that this is not the case.  

Additionally, there is no evidence that the Veteran manifested symptoms of an acquired psychiatric disorder to a compensable degree within one year post-service.  Although the Veteran has alleged that he began seeking psychiatric treatment immediately after service, there is no exact time-frame provided in order to determine if it actually occurred within one year, if at all.  To date, it has been determined that no treatment records prior to the early 1990's are available.  Again, the only references to historical psychiatric treatment found in the current medical evidence of record refers to the Veteran's own account of a suicide attempt and subsequent psychiatric treatment years earlier, but with no exact dates and no confirmation from current treatment providers.  Regardless, as the Veteran does not  manifest a psychosis, as he only has a mood disorder, see 38 C.F.R. § 3.384 (defining psychosis), the provisions of 38 C.F.R. § 3.309(a) are not even for application. 

Last, the only evidence of record that provided a discussion of the etiology of the Veteran's current psychiatric disorder was the March 2014 VA examination and it found that it was more likely that the Veteran's disorder was the result of age and was brought on by his non-service connected cerebrovascular changes, sleep apnea, and marital discord and were affecting his disorders.  The examiner did not find that the Veteran's service connected back disorder impacted his psychiatric disorder in any way.  Thus, there is no credible evidence that the Veteran's back disorder caused his psychiatric disorder much less aggravated it.  Accordingly, the evidence of record does not persuasively show that the Veteran has an acquired psychiatric disorder that is due to service or caused or aggravated by service connected disability.  To date, there has been no other medical evidence supporting an etiology to military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disorder disability etiologically related to service or service connected disability, such question falls outside the realm of common knowledge of a lay person as it involves a complex question extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For all the foregoing reasons, service connection for a psychiatric disorder, to include PTSD, must be denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder and his military service or service connected disability, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Low Back Disability

Based on the above, the Board finds that the Veteran's low back strain only meets the criteria for a 50 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show ankylosis of the entire spine.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of ankylosis beyond the lumbar spine only, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for his low back disability.  The Veteran's current assigned rating includes the maximum rating for limitation of motion.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  There is also no medical evidence that the Veteran's back disability required bed rest prescribed by a physician and treatment by a physician.

Additionally, although the Veteran's December 2006 VA examination noted radiation of pain from the Veteran's back to his right knee and bilateral feet numbness, finding these symptoms to be related to the Veteran's back, such finding is not consistent with the evidence shown during that examination.  In particular, the Veteran's reflex and sensory examinations were both normal and there was no electromyography or other testing performed to confirm or diagnose any radiculopathy.  The VA examiner never explained how the diagnosis of radiculitis was warranted in light of such evidence.  Additionally, there have been no other medical findings during the pertinent appeals period showing that the Veteran's bilateral lower extremity sensory deficits are related to his back or are diagnosed as radiculopathy and, in fact, the March 2014 examination actually opined that such deficits are the result of an unrelated neuropathy.  Because the March 2014 examiner actually explained why the Veteran's bilateral lower extremity sensory deficit was not radiculopathy and the December 2006 examiner appears to have merely diagnosed such based upon the Veteran's assertions only without any other support or explanation, more probative value is afforded the March 2014 VA examination.  The March 2014 VA examination opinion is also more probative than the June 2007 report by chiropractor K.S. for the same reason.  As such, no further consideration of separate evaluations for radiculopathy is warranted and shall not be further discussed.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected low back disorder, but the evidence reflects that those manifestations, namely the presence of ankylosis of the entire spine, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's low back disability, as the criteria assess impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his low back pain during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 50 percent already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The assignment of the high 50 percent rating is recognition that the Veteran suffers from a severe back disability.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's low back disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and as secondary to service-connected chronic low back pain/lumbar radiculitis is denied.
 
Entitlement to an evaluation in excess of 50 percent for service-connected chronic low back pain/lumbar radiculitis is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain a VA social and industrial survey.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

Initially, the Board notes that the Veteran is currently service connected for a low back disorder at 50 percent disabling and tinnitus at 10 percent disabling for a combined evaluation of 60 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have not been met, as the Veteran's two disabilities are not from a common etiology or a common body system.   As such, the inquiry shifts to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability for the purposes of a possible extra-schedular referral.  Id.

The Board acknowledges that the Veteran retired from his job at the Post Office in 1998.  A statement from his employer indicated that the reason was simply retirement eligibility.  However, the Veteran has testified at his April 2012 Board hearing that he retired because his service-connected low back disability had worsened to the point of interfering with his job.

The Veteran was provided with a VA examination in March 2014.  The examiner found that with respect to his service connected low back disability only, the Veteran would still be capable of sedentary employment.  However, it is not clear if the examiner considered the Veteran's prior education and work background in making that determination, nor is there any indication that the Veteran's service-connected bilateral hearing loss and tinnitus were considered.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The RO/AMC should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  However, several days after this decision, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 12-2017 (U.S. Vet. App. November 5, 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (low back disability, bilateral hearing loss, and tinnitus), either singly or all together, render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


